Exhibit 10.2(h)

CYTEC INDUSTRIES INC.

Employee Income Continuity Plan

Effective Date October 21, 1994

(as amended and restated December 15, 2008)

1. Purpose. The purpose of this Employee Income Continuity Plan (the “Plan”) is
to (i) aid in the recruiting and retention of employees, particularly during
periods of uncertainty, and (ii) build and reinforce the loyalty, and enhance
the morale, of employees by demonstrating that the Company has made provision
for continuing their income for a limited period of time if they lose their
employment within a certain period after a Change in Control, thereby
contributing to the overall success of Cytec Industries Inc. (the “Company”).

The Plan is amended and restated effective December 15, 2008. The Plan, as
amended and restated, is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations thereunder and
related guidance issued by the Internal Revenue Service (“IRS”).

2. Definitions. Unless the context otherwise requires, the following terms shall
have the meanings respectively indicated:

(a) “Base Monthly Compensation” means:

 

  (i) In the case of a Participant who is compensated on an hourly basis, the
amount determined by (x) multiplying such person’s base hourly rate (i.e.
excluding overtime, shift differential and the like) by (y) one hundred
seventy-three and one-third (i.e. equivalent to forty hours times fifty-two
weeks, divided by twelve months), and

 

  (ii) In the case of other Participants, the base monthly compensation actually
paid to such employee plus (x) in the case of a Participant who is eligible to
participate in the I.C. Plan, one-twelfth of the Annual Bonus applicable to such
Participant, based on such Participant’s job level and annual compensation, or
(y) in the case of a salesman who is regularly compensated through a sales
incentive program, one-twelfth of such Participant’s Annual Sales Incentives.

As used in this Section 2 of the Plan, “Annual Bonus” means the greater of
(i) the annual target bonus under the I.C. Plan attributable to the Participant,
or (ii) said annual target bonus times a fraction equivalent to the average
percentage of said annual target bonus paid to said Participant for each of the
two preceding fiscal years of the Company (or for such lesser period of time as
such Participant participated in the I.C. Plan); and “Annual Sales Incentive”
means the greater of (i) the annual cash sales incentives such Participant would
earn by meeting “base or target” sales results, or (ii) said annual cash sales
incentives times a fraction equivalent to the average percentage of said annual
cash sales incentives paid to said Participant for each of the two preceding
fiscal years of the Company.

 

1



--------------------------------------------------------------------------------

(b) “Board of Directors” shall mean the board of directors of Cytec Industries
Inc.

(c) “Cause” shall mean (i) the willful and continued failure by a Participant
substantially to perform such Participant’s duties with the Company (other than
any such failure resulting from such Participant’s incapacity due to physical or
mental illness), after a demand for substantial performance is delivered to the
Participant by the Company which specifically identifies the manner in which the
Company believes that the Participant has not substantially performed such
Participant’s duties, or (ii) the willful engaging by the Participant in conduct
demonstrably injurious to the Company. For purposes of this definition, no act,
or failure to act, on the part of a Participant shall be considered “willful”
unless done, or omitted to be done, by such Participant without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company and was lawful.

(d) A “Change in Control” shall be deemed to have occurred upon the occurrence
of the one of the following events:

 

  (i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

 

  (ii) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

 

  (iii) A majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not recommended by a
majority of the members of the Board prior to the date of the appointment or
election; or

 

  (iv) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

(e) “Company” shall mean Cytec Industries Inc. and, except for the purposes of
Section 2(d) of the Plan, shall include any of its subsidiaries which employs
Participants of this Plan.

(f) “Compensation Committee” shall mean the Compensation and Management
Development Committee as constituted from time to time of the Board of
Directors, or such other body as shall have similar authority and
responsibility.

(g) “Date of Termination” shall mean (i) if the employment of a Participant is
terminated by death, the date of such Participant’s death, (ii) if the
Participant retires, the date of such Participant’s retirement, (iii) if such
employment is terminated by the Company other than for Cause or other than as

 

2



--------------------------------------------------------------------------------

a result of Disability, the date specified in the Notice of Termination, (iv) if
such employment is terminated for Disability, the date of such Participant’s
Disability, (v) if employment is terminated by the Participant for Good Reason,
the date specified in the Notice of Termination, and (vii) otherwise shall be
the last day of work.

(h) “Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not les than 12 months.

(i) “Executive Committee” shall mean the Executive Committee of Cytec Industries
Inc. as elected from time to time by the Board of Directors, or such other body
as shall have similar authority and responsibility.

(j) “Good Reason” shall mean:

 

  (i) A reduction in the base salary of such Participant as the same may be
increased from time to time;

 

  (ii) In the case of individuals who, at the time of a Change in Control are
eligible to participate in the I.C. Plan, a failure to continue the I.C. Plan
(or a plan providing substantially similar benefits) as the same may be modified
from time to time but in a form not less favorable than as of the date of
adoption of this Plan, or a failure to continue a Participant as a participant
in the I.C. Plan on a basis consistent with the basis on which the I.C. Plan is
administered as of such date;

 

  (iii) A failure to pay to a Participant any portion of such Participant’s
current or deferred compensation within seven days after the date such
compensation is due;

 

  (iv) Requiring such Participant to be based at another location not within 50
miles of such location where such Participant was regularly employed immediately
prior to the Change in Control except for required travel on business to an
extent substantially consistent with such Participant’s duties and
responsibilities, or in the event of consent to any such relocation of the base
location of a Participant the failure to pay (or provide reimbursement for) all
expenses of such Participant incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect immediately prior to the Change in Control;

 

  (v)

The failure to continue in effect any benefit or compensation plan (including
but not limited to, the Long-Term Disability Plan, the I.C. Plan, any sales
incentive plan, stock option, stock appreciation rights or stock appreciation
right features of the 1993 Stock Award and Incentive Plan (or of any subsequent
and/or substitute plan)), the Employees Savings and Profit Sharing Plan, the
Employees Savings Plan, the Supplemental Savings Plan), life insurance plan,
health and accident plan, disability or vacation plan in which such Participant
is participating or the taking of any action which would adversely affect such

 

3



--------------------------------------------------------------------------------

 

Participant’s participation in, or materially reduce such Participant’s benefits
under, any of such plans, unless such action is required pursuant to law or
unless substantially similar benefits are continued in the aggregate under other
plans, programs or arrangements;

 

  (vi) The failure to obtain the assumption of or an agreement to carry out the
terms of this Plan by any successor as contemplated in Section 7 of the Plan; or

 

  (vii) Any purported termination of a Participant employment by the Company
which is not effected pursuant to a Notice of Termination.

(k) “I.C. Plan” means the existing system of annual cash bonuses payable to
Company employees (including Participant), pursuant to which annual target
bonuses are established based upon job levels and payments of bonuses as a
percentage of such targets are made based upon Company, business group and
individual performance.

(l) “Notice of Termination” shall mean a notice which indicates the specific
basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis.

(m) “Participant” shall mean a person who is included in the membership of this
Plan as provided in Section 3 of the Plan.

(n) “Service”, as used in Section 5 of this Plan, shall mean service as a full
time employee of the Company (as reflected in the Company’s payroll records) or
one of its subsidiaries.

3. Membership. Each person who is employed by the Company or a subsidiary
thereof on a full-time basis (as reflected in the Company’s payroll records) in
the United States of America, or outside the United States as provided in the
last sentence of this Section 3 of the Plan, for a regular fixed compensation
(other than on a retainer or compensation for temporary employment) or on an
hourly basis where the employee regularly works at least thirty (30) hours per
week shall be a Participant; provided that (a) any person who is a participant
either in the Key Manager Income Continuity Plan or the Executive Income
Continuity Plan shall not be a Participant in this Plan, and (b) a person who is
a member of a collective bargaining unit which has not negotiated to participate
in this Plan shall be excluded from participation. Subject to the prior
sentence, employees who are at a level of G20 and above (or equivalent thereto)
outside of the United States shall also be Participants.

4. Termination of Employment. Each Participant shall be entitled to receive the
income continuation payments provided for in Section 5 of the Plan upon
termination of employment within two years after a Change in Control, unless
such termination is (a) because of the Participant’s death, Disability or
retirement, (b) by the Company for Cause, or (c) by such Participant other than
for Good Reason.

5. Income Continuation.

(a) Subject to the provisions of Sections 4 and 6 of the Plan, upon the
termination of a Participant’s employment within the two-year period following a
Change in Control, a Participant shall be paid the greater of the amount
determined under clause (i) or (ii) of the following formula:

 

4



--------------------------------------------------------------------------------

  (i) A Participant shall be paid one fourth of a month’s Base Monthly
Compensation for each full year of service (calculated by including the Notice
Period in the length of service) to a maximum of six months’ Base Monthly
Compensation; plus

 

If age and service equal…

  

Additional Severance

60 but less than 63    1 month’s Base Monthly Compensation 63 but less than 66
   2 months’ Base Monthly Compensation 66 but less than 69    3 months’ Base
Monthly Compensation 69 but less than 72    4 months’ Base Monthly Compensation
72 but less than 75    5 months’ Base Monthly Compensation 75 but less than 78
   6 months’ Base Monthly Compensation 78 but less than 81    7 months’ Base
Monthly Compensation 81 but less than 84    8 months’ Base Monthly Compensation
84 but less than 87    9 months’ Base Monthly Compensation 87 but less than 90
   10 months’ Base Monthly Compensation 90 or more    11 months’ Base Monthly
Compensation; or   

 

  (ii) A Participant classified as “non-exempt” under the wage and hour
provisions of the Fair Labor Standards Act, shall be paid two months Base
Monthly Compensation, and a Participant classified as “exempt” under such Act
and within the job levels set forth below, shall be paid the months of Base
Monthly Compensation set forth opposite such Participant’s job level on the
following table:

 

Job Level

  

Severance

G11 – 13    Two months’ Base Monthly Compensation G14 – G17    Three months’
Base Monthly Compensation G18 – G19    Six months’ Base Monthly Compensation G20
and above    Nine months’ Base Monthly Compensation

In addition to the severance payments provided for under clause (i) or
(ii) above, if the Participant’s age plus Service equals or exceeds 75 (minimum
age 50 and minimum Service 20 years), a monthly payment of $500 per month will
be made commencing with the month following the final severance payment under
clause (i) or (ii), as the case may be, and continuing until the earlier of the
seventh anniversary of the date of termination or age 62.

 

5



--------------------------------------------------------------------------------

(b) Generally, payments made under the Plan are not subject to Section 409A as a
result of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii). Payments shall commence to be paid on the first
payroll period following the Participant’s Date of Termination. Any amounts
subject to Section 409A shall commence to be paid on the first day of the
seventh month after the Participant’s Date of Termination. Payments that would
have been made during the six-month period following the Participant’s Date of
Termination shall be paid to the Participant on the first day of the seventh
month after the Participant’s Date of Termination, without interest.

Notwithstanding anything in the Plan to the contrary, there shall be deducted
from any payments required hereunder (w) any payments made with respect to any
required notice period under any employment agreement between a Participant and
the Company or one of its subsidiaries, (x) any payments required to be made in
accordance with applicable law on account of such termination, including any
payments in lieu of notice under the Worker Adjustment and Retaining Act,
(y) any payments made to the Participant under any severance plan or program of
the Company or one of its subsidiaries, including Personal Policy Memorandum
No. 8 (and any successor thereto) and (z) any payments received by the
Participant under the Company’s Long Term Disability Plan or under any short
term disability plan or program of the Company during the period with respect to
which income continuation is computed.

(c) With respect to payments hereunder to Participants who are employees of
subsidiaries, the Company will cause the respective subsidiaries to make the
payments.

6. Other Benefits. The Company shall maintain in full force and effect, for the
continued benefit of each Participant entitled to receive, or who received,
payments pursuant to Section 5 of the Plan, for the period of income
continuation following such Participant’s Date of Termination, participation in
the Company’s medical plan, on the same basis as such Participant participated
immediately prior to the Date of Termination; provided that if the Participant’s
continued participation is not permitted under the general terms of such plan,
the Company will provide equivalent benefits.

7. No Mitigation. No Participant shall be required to mitigate the amount of any
payment provided for under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment so provided for be reduced by any
compensation earned by any Participant as the result of employment by another
employer, by retirement benefits or by offset against any amount claimed to be
owed by the Participant to the Company.

8. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

9. Notice. Any notice expressly provided for under this Plan shall be in
writing, shall be given either manually or by mail, telegram, telex, telefax or
cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention: Secretary, or by any Participant at the address on the records
of the Company for such Participant, or if and when mailed by registered mail,
postage prepaid, return receipt requested, addressed to the Company or the
Participant to be notified at such address. Either the Company or any
Participant may, by notice to the other, change its address for receiving
notices.

 

6



--------------------------------------------------------------------------------

10. Funding. All payments provided for under this Plan for Participants
(including those who have retired) shall not be funded or secured, and no trust
shall be created hereunder. Payments under the Plan shall become fully vested
and nonforfeitable upon the termination of a Participant’s employment within two
years after a Change in Control, except for a termination where the Participant
would not be entitled to income continuation payments as provided in Section 4
of the Plan. Rights hereunder shall not vest prior to a Change in Control.

11. Amendment and Termination. The Board of Directors may at any time or from
time to time amend or terminate this Plan; provided, however, that no such
amendment or termination may adversely affect any vested benefits hereunder;
and, provided further, that after a Change in Control, this Plan may not be
amended without the consent of all persons who were Participants as of the date
of such Change in Control (including those who have retired).

12. Governing Law. This Plan, and the rights and obligations of the Company and
the Plan Participants, shall be construed and governed in accordance with the
law of the State of New Jersey, to the extent not pre-empted by federal law.

13. Partial Invalidity. If any provision of this Plan is determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

14. Administration.

(a) The Vice President, Human Resources of the Company from time to time is
hereby designated Administrator, as defined in the Employee Retirement Income
Security Act (“ERISA”), and shall have the powers and duties of such specified
in ERISA. The Board of Directors, by resolution, may revoke such designations at
any time, and appoint a replacement Administrator. The Administrator of the Plan
from time to time is also hereby designated Named Fiduciary with respect to the
Plan, with full authority to control and manage the operation and administration
of the Plan. The Administrator may serve and act in more than one fiduciary
capacity with respect to the Plan.

(b) Subject to Section 14(a) of the Plan, the Administrator shall have primary
authority and responsibility for the operation of the Plan and supervision of
those persons designated as hereinafter specified to perform duties with respect
to its administration and operation. The duties of the Administrator as Named
Fiduciary shall include, by way of illustration and not by way of limitation,
the following:

 

  (i) The Administrator shall maintain such records in such form and detail as
the Administrator shall deem advisable which shall be necessary or appropriate
for the efficient management and operation of the Plan in accordance with the
requirements of ERISA;

 

7



--------------------------------------------------------------------------------

  (ii) The Administrator shall make and enforce such rules and regulations as
the Administrator shall deem necessary or proper for the efficient operation and
administration of the Plan;

 

  (iii) The Administrator shall interpret the Plan and decide any and all
matters arising hereunder, including, without limitation, determination of
eligibility and benefits, and shall have the right to remedy possible
ambiguities, inconsistencies or omissions herein, and the Administrator’s
decision or action in respect thereof shall be conclusive and binding upon all
persons, provided, however, that all such interpretations and decisions shall be
applied in a uniform manner to all persons similarly situated;

 

  (iv) The Administrator shall employ such advisors (including but not limited
to attorneys, independent public accountants and actuaries) and such technical
and clerical personnel as may be required in the Administrator’s discretion for
the proper operation and administration of the Plan; and

 

  (v) The Administrator may designate, in the Administrator’s own discretion,
other fiduciaries (who may be individuals or committees) with respect to the
Plan, and allocate to such fiduciaries such of the Administrator’s powers
(including the appointment of advisors) and responsibilities (other than
responsibilities of the Administrator pursuant to Sections 14(g) and 14(h) of
the Plan) with respect to the operation and administration of the Plan as the
Administrator shall deem appropriate.

(c) In carrying out the Administrator’s powers, duties and responsibilities
under this Section 14 of the Plan, the Administrator and every other person
charged with responsibilities with respect to the Plan will be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
which will be furnished by any actuary, accountant, counsel or other advisor.

(d) All decisions, directions and actions of the Administrator or any designated
fiduciary in the exercise of their respective fiduciary responsibilities and
powers hereunder shall be communicated or published, to the extent necessary, in
writing by the Administrator or by a person designated by him, except as
otherwise specified in the Plan, and any person shall be entitled to rely on any
communication of any person so designated as having been authorized by the
Administrator or the designated fiduciary (if any) to whom responsibility with
respect thereto has been given. Any person dealing with the Administrator or
with any agent or representative thereof shall be entitled to rely upon a
certificate of the Administrator as to the identity and authority of any such
designated fiduciary.

(e) Any persons, including any person claiming benefits under the Plan, desiring
to communicate with the Administrator or any fiduciary shall direct such
communication or claim to the Administrator in care of the Employee Benefits
Department of such person’s employer.

(f) Written notice of claim must be given to the Administrator within the time
periods established by the Administrator. Notice given by or on behalf of the
Participant the Administrator and directed to the Administrator in care of the
Employee Benefits Department of the Participant’s Employer, with information
sufficient to identify the Participant, shall be deemed notice to the

 

8



--------------------------------------------------------------------------------

Administrator. The Administrator, upon receipt of a notice of claim, will
furnish to the claimant such forms as are usually furnished by the Administrator
for filing claims. If such forms are not furnished within fifteen days after the
giving of such notice, the claimant shall be deemed to have complied with the
requirements of the Plan as to claims upon submitting, within the time fixed in
the filing proofs of claim, written evidence covering the occurrence, the
character and the extent of the event for which claims is made. Written proof of
claim covered by the Plan must be furnished to the Administrator within the time
period established by the Administrator. Failure to furnish such proof within
the time required shall not invalidate or reduce any claim if it was not
reasonably possible to give proof within such time, provided such proof is
furnished as soon as reasonably possible.

(g) If any claim for benefits is denied in whole or in part, the Administrator
shall notify the claimant thereof in writing within 90 days after submission of
such claim. Such 90-day period may be extended for a further 90 days by written
notice to the claimant from the Administrator prior to the end of the initial
90-day period indicating the special circumstances requiring an extension of
time and the date by which the Administrator expects to render a decision. A
written notice denying a claim shall contain:

 

  (i) The specific reason or reasons for the denial;

 

  (ii) A specific reference to the provisions of the Plan or other relevant
records or papers on which such denial is based and information as to where such
documents may be inspected;

 

  (iii) A description of any additional material or information necessary for
such person to perfect such claim, and an explanation of why such material or
information is necessary; and

 

  (iv) An explanation of the Plan’s claims appeal procedure as hereinafter set
forth.

(h) Every claimant whose claim has been denied in whole or in part, and any
authorized representative of such person, may request to see any of the
documents pertinent to such denial and, within 60 days after receipt by such
claimant of the written notice denying such claim, may request, in writing, that
the Administrator review the denial and submit written issues and comments to
the Administrator for consideration as part of such review. No claimant or
representative shall have any right to appear personally before the
Administrator, nor shall the Administrator be obligated to hold any meetings
with any claimant or representative, or hold any hearings, as part of such
review. The Administrator shall conduct such review as expeditiously as
reasonably possible, and shall give due consideration to all written issues and
comments submitted by or on behalf of such claimant. A decision on such review
shall be made not later than 60 days after the request for such review, or, in
special circumstances, and upon written notice to the claimant, not later than
120 days after receipt of such request. Such decision shall be in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, and shall also include specific references to
the pertinent Plan provisions on which the decision is based. The
Administrator’s notice to the Participant shall set forth:

 

  (i) The specific reason for the denial;

 

9



--------------------------------------------------------------------------------

  (ii) Specific references to pertinent Plan provisions upon which the
Administrator’s based its denial;

 

  (iii) A statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Participant’s claim; and

 

  (iv) A statement that the Plan Member has a right to bring a civil action
under Section 502(a) of ERISA.

*        *        *

 

/s/ ROY SMITH

   

12/15/2008

ROY SMITH     DATE

/s/ MARILYN R. CHARLES

   

12/15/2008

MARILYN R. CHARLES     DATE

 

10